





                                                                                                           Confidential
Exhibit 10(a)106
Date:                      March __, 2011


To:                          Name


From:
Kevin Gardner



Subject:
2011 Restricted Share Agreement – Under the 2007 Equity Ownership and Long Term
Cash Incentive Plan of Entergy Corporations and Subsidiaries (Effective for
Grants and Elections On or After January 1, 2007)



I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
the Personnel Committee of the Entergy Corporation Board of Directors
(“Committee”) has agreed to grant you, pursuant to the 2007 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective
for Grants and Elections On or After January 1, 2007), (the "Plan"), xxxx
Restricted Shares of Entergy Corporation Common Stock (the "Restricted Shares"),
subject to the following terms and conditions and to the provisions of the Plan,
the terms of which are incorporated herein by reference.


1.           Effective Date of Restricted Shares Grant.  This Restricted Shares
grant by the Company is effective January XX, 2011 (“Grant Date”), unless you
file a written objection in accordance with Section 9 below.


2.           Restricted Period.


(a)           Except as otherwise provided in Subsection 2(b) to the contrary,
the following vesting provisions shall apply during the thirty-six (36)-month
Restricted Period:


(i)           Restrictions shall lift on one-third (1/3rd) of the total
Restricted Shares on each of the first three (3) twelve (12)-month anniversaries
of the Grant Date, provided you (A) remain a continuous full-time regular
employee of a System Company (as defined in the Plan) at System Management Level
1 through 5 on that anniversary date or (B) later become and then remain a
continuous part-time regular System Company employee participating in the
Company’s Phased Retirement Program on that anniversary date.


(ii)           Unless solely attributable to your becoming a participant in the
Company’s Phased Retirement Program, upon your termination of continuous
full-time regular employment to become a part-time employee or upon your
demotion to a position below System Management Level 1 through 5, all Restricted
Shares on which restrictions have not already lifted in accordance with
Subsection 2(a)(i) at such time shall be forfeited immediately to the Company.


(iii)           Upon your retirement or termination from System Company
employment for any reason (with or without Cause), all Restricted Shares on
which restrictions have not already lifted in accordance with Subsection 2(a)(i)
at such time shall be forfeited immediately to the Company


(b)           Notwithstanding the foregoing provisions of Subsection 2(a) to the
contrary, the following provisions shall govern to the extent applicable:


(i)           If you die or become Totally Disabled (as defined in the Plan)
while actively employed as an eligible System Company employee in accordance
with the requirements set forth in Subsection 2(a)(i), then restrictions
immediately shall lift on a pro-rated portion of the unvested Restricted Shares
that were otherwise scheduled to become vested on the immediately following
twelve (12)-month Grant Date anniversary date (as well as dividends declared on
the pro-rated portion of such Restricted Shares), which pro-rated vested portion
shall be determined by a fraction, the numerator of which shall be the number of
days between the later of the Grant Date or your most recent preceding twelve
(12)-month Grant Date anniversary date, if applicable, and the date of your
death or Disability, and the denominator of which shall be 365 days.
 
 
(ii) Unless solely attributable to your becoming a participant in the Company’s
Phased Retirement Program, if you are demoted to a position below System
Management Level 1 through 5 and you thereafter remain a regular, full-time
System Company employee until the immediately following twelve (12)-month Grant
Date anniversary date, then you shall remain eligible to vest in a pro-rated
portion of the unvested Restricted Shares that were otherwise scheduled to
become vested on such immediately following twelve (12)-month Grant Date
anniversary date (as well as dividends declared on the pro-rated portion of such
Restricted Shares), which pro-rated vested portion shall be determined by a
fraction, the numerator of which shall be the number of days between the later
of the Grant Date or your most recent preceding twelve (12)-month Grant Date
anniversary date, if applicable, and the date of your demotion, and the
denominator of which shall be 365 days.


(iii) If within twenty-four (24) months following the effective date of a Change
in Control, your System Company employment is terminated without Cause or by you
with Good Reason (such that you are no longer employed by any System Company),
all restrictions imposed hereunder on the Restricted Shares shall lift effective
as of the date your System Company employment is terminated;


(iv) While you are on a leave of absence (whether paid or unpaid) approved by
your System Company employer for reasons other than Total Disability, you will
be treated, solely for purposes of this Agreement, as continuing to satisfy the
requirements of Subsection 2(a)(i). If your System Company employment terminates
during such approved leave of absence period, the remaining provisions of this
Section 2 shall apply as if you were actively employed by your System Company
employer at the time of such termination event.
 
 
3.           Share Issuance.  During the Restricted Period, the Restricted
Shares shall be held by BNY Mellon, as custodian, in book entry form and with
the restrictions noted.  You can track your Restricted Shares account: (i) by
contacting BNY Mellon Shareowner Services at 1 (877) ETR-6299, (ii) via the
Company's intranet by clicking on the “Total Rewards (HR & Benefits)” tab
located in the “Entergy Ten” box on the right hand side of the Entergy Net home
page, and then clicking on the BNY Mellon Shareowner Services icon at the bottom
of the Total Rewards (HR & Benefits) page, or (iii) via the Internet address
http://bnymellon.com/shareowner/equityaccess.


4.Lifting of Restrictions.  Upon the satisfaction of all requirements for
restrictions to lift on all or a portion of the Restricted Shares, the
restrictions on such Restricted Shares shall lapse and such vested shares of
Common Stock (including any dividends on the vested Restricted Shares that were
reinvested in Common Stock) shall be credited by BNY Mellon to a separate book
entry account in your name, and such vested shares shall be free of all
restrictions except any that may be imposed by law.  Upon the crediting of
vested Restricted Shares to a book entry account, participants may treat the
Common Stock in the same manner as all other Common Stock owned by the
participant.  All System Management Level 1-4 Participants are considered
restricted individuals and, as such, may trade in Entergy Corporation securities
only during an open window period (and only if not in possession of material,
non-public information).


5.           Common Stock Ownership Guidelines.  If you are a System Management
Level 1-4 Participant, you must maintain the applicable Target Stock Ownership
Level in the chart below, which is expressed as a multiple of your base salary
and depends on your System Management Level.


System
Management
Level
Common Stock
Ownership
Target Levels
ML1
5 times base salary
ML2
4 times base salary
ML3
2.5 times base salary
ML4
1.5 times base salary

 
 
These ownership multiples may be satisfied through any shares of  Common Stock
held by the System Management Level 1-4 Participant, including unvested
Restricted Shares, shares held in tax-qualified 401(k) plans, etc.  Until you
achieve your multiple of base salary ownership position, upon restrictions
lifting on your Restricted Shares, you must continue to retain the book entry
shares until the earlier of (a) achieving and maintaining your multiple of base
salary ownership threshold, or (b) your termination of full-time employment
within the Entergy System.  Once you have achieved and maintain your multiple of
base salary ownership threshold, you are no longer bound to hold the Restricted
Shares converted to book entry shares upon restrictions lifting.


6.           Withholding Taxes.  Your System Company employer shall have the
right to require you to remit to it, or to withhold from other amounts payable
to you, an amount sufficient to satisfy all federal, state and local tax
withholding requirements.  The Company may use the “net shares method” to
satisfy any tax withholding obligation, which means the Company may reduce the
number of vested Restricted Shares otherwise payable to you by the number of
vested Restricted Shares necessary to cover such obligation.


7.           No Fractional Shares.    On each Grant Date anniversary date, any
fractional share to be distributed shall be settled in cash and applied to
satisfy tax withholding requirements.  Any fractional share held in excess of
the tax withholding obligation shall be distributed to you in a single
cash payment within thirty (30) days following the date on which restrictions
lift on the underlying Restricted Shares.


         8.           Shareholder Rights.  Subject to the terms and conditions
set forth herein, as the Grantee of the Restricted Shares, you shall have all
rights as a Company shareholder, including, but not limited to, voting rights,
the right to receive vested dividends and the right to participate in any
capital adjustment applicable to all holders of Common Stock.  Notwithstanding
the preceding sentence, any and all dividends paid with respect to the
Restricted Shares shall be subject to the same restrictions on transfer and
risks of forfeiture as applicable to the underlying Restricted Shares and shall
also be subject to any other provisions or reinvestment requirements (including,
without limitation, the reinvestment of dividends in the form of Common Stock)
as the Committee may, in its discretion, determine.  You shall have the same
rights and privileges, and be subject to the same restrictions, with respect to
any additional shares received pursuant to Plan Section 3.2 (Adjustments Upon
Change in Capital Structure).


               9.           No Code Section 83(b) Election. This Award of
Restricted Shares is conditioned upon you refraining from making an election
with respect to the Award under Internal Revenue Code Section 83(b).


10.           Objection to Restricted Shares Grant.  If for any reason you do
not wish to receive this Restricted Shares grant, you must file a written
objection with the HR Service Center on or before April xx, 2011.  If you do not
file a written objection with the HR Service Center by such date, you shall be
deemed to have accepted this Restricted Shares grant, effective January xx,
2011, subject to all of the terms and conditions set forth in this Agreement.


11.           Restricted Shares Nontransferable.  None of the Restricted Shares
shall be sold, exchanged, pledged, transferred, assigned, or otherwise
encumbered, hypothecated or disposed of by you (or your designated Beneficiary)
other than by (a) will or laws of descent and distribution or (b) a qualified
domestic relations order (as defined by the Internal Revenue Code).


12.           Entergy Policies.


(a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, officers, directors and employees are prohibited from entering
into hedging or monetization transactions involving Common Stock so they
continue to own Common Stock with the full risks and rewards of ownership,
thereby ensuring continued alignment of their objectives with the Company’s
other shareholders.  Participation in any hedging transaction with respect to
Common Stock (including Restricted Shares) is prohibited.


(b)  Recoupment Policy.  Pursuant to the Entergy Corporation Policy Relating to
Recoupment of Certain Compensation, as adopted by the Company’s Board of
Directors at its meeting held on December 3, 2010, the Company is allowed to
seek reimbursement of certain incentive compensation (including Restricted
Shares) from “executive officers” for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, if the Company is required to restate its
financial statements due to material noncompliance with any financial reporting
requirement under the federal securities laws (other than corrections resulting
from changes to accounting standards) or if there is a material miscalculation
of a performance measure relative to incentive compensation, regardless of the
requirement to restate the financial statements; or if the Board of Directors
determines that an executive officer engaged in fraud resulting in either a
restatement of the Company’s financial statements or a material miscalculation
of a performance measure relative to incentive compensation.


13.           Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


14.           Incorporation of Plan.  The Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Shares and this Agreement
shall be subject to all terms and conditions of the Plan.  Any capitalized term
which is not defined in this Agreement shall have the meaning set forth in the
Plan. If any terms of this Agreement are inconsistent with the terms of the
Plan, the terms of the Plan shall govern.


15.           Amendments.  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.


16.           Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Restricted Shares, this Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that you have a right to continue as an
employee of any System Company for any period of time or at any specific rate of
compensation.


17.           Authority of the Committee.  The Committee shall have full
authority to interpret and construe the terms of the Plan and this
Agreement.  The determination of the Committee as to any such matter of
interpretation or construc­tion shall be final, binding and conclusive.





 
This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The remaining
documents constituting the prospectus are available on Entergy Corporation’s
intranet under the Compensation icon on the HR Home Page
(http://www.prod.entergy.com/admin/hr/compen.htm)






 
 
 
 
